J-S22027-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

JEREMY R. CULP

                            Appellant                No. 1652 WDA 2014


            Appeal from the Judgment of Sentence August 24, 2014
                 In the Court of Common Pleas of Blair County
             Criminal Division at No(s): CP-07-CR-0000396-2011,
                           CP-07-CR-0001960-2010


BEFORE: PANELLA, J., LAZARUS, J., and STRASSBURGER, J.*

MEMORANDUM BY LAZARUS, J.:                             FILED JUNE 02, 2015

        Jeremy R. Culp appeals from the judgment of sentence, imposed by

the Court of Common Pleas of Blair County, following the revocation of his

probation. Upon review, we affirm.

        On May 13, 2011, Culp pled guilty to theft by unlawful taking,1 simple

assault,2 and recklessly endangering another person.3 Thereafter, the court

sentenced Culp to an aggregate term of three years’ probation.


____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
    18 Pa.C.S. § 3921.
2
    18 Pa.C.S. § 2701.
3
    18 Pa.C.S. § 2705.
J-S22027-15



        On October 10, 2013, the Blair County Probation Office detained Culp

after he admitted to consuming alcohol in violation of the terms of his

probation. On December 13, 2013, the Blair County Probation Office again

detained Culp for absconding after he missed a mandatory meeting.

However, it was later determined Culp missed the meeting because he had

been hospitalized for attempted suicide.

        On February 28, 2014, the court conducted a Gagnon II4 hearing

regarding the aforementioned probation violations.        At the hearing, the

Commonwealth presented evidence of extensive violations and difficulties

with Culp’s probation.       Ultimately, the court found that the October 2013

incident constituted a technical violation of Culp’s probation and further

directed Culp to undergo a mental health evaluation at Torrence State

Hospital.

        On August 28, 2014, the court conducted a second Gagnon II

hearing.    At that hearing, the court heard evidence from Torrence State

Hospital regarding Culp’s drug and alcohol dependency and his history of

committing violent acts while under the influence of those substances.

Based on this testimony and Culp’s history of over twenty probation

violations during the previous ten years, the Blair County Probation Office

recommended that the court revoke Culp’s probation and impose a sentence


____________________________________________


4
    See Gagnon v. Scarpelli, 411 U.S. 778 (1973).



                                           -2-
J-S22027-15



of   total   confinement.      The   court   adopted   the   Commonwealth’s

recommendation and sentenced Culp to an aggregate term of 29 to 58

months’ incarceration on August 28, 2014.

      On October 9, 2014, Culp filed a timely notice of appeal wherein he

presents a single issue for our review:      “Whether the court abused its

discretion when it sentenced Jeremy Culp to a period of incarceration of not

less than 29 nor more than 58 months at the state correctional institute.”

Appellant’s Brief, at 4.

      Our standard of review for challenges to sentences following the

revocation of probation is well settled.

      Sentencing is a matter vested within the discretion of the trial
      court and will not be disturbed absent a manifest abuse of
      discretion. An abuse of discretion requires the trial court to have
      acted with manifest unreasonableness, or partiality, prejudice,
      bias, or ill-will, or such lack of support so as to be clearly
      erroneous. It is also now accepted that in an appeal following
      the revocation of probation, it is within our scope of review to
      consider challenges to both the legality of the final sentence and
      the discretionary aspects of an appellants sentence.

Commonwealth v. Crump, 995 A.2d 1280, 1282 (Pa. Super. 2010)

(citations omitted).

      Culp argues that his total sentence is manifestly excessive and

contrary to 42 Pa.C.S. § 9771, which states in pertinent part,

      (c) Limitation on sentence of total confinement.--The court
      shall not impose a sentence of total confinement upon revocation
      unless it finds that:

             (1) the defendant has been convicted of another crime; or



                                      -3-
J-S22027-15


            (2) the conduct of the defendant indicates that it is likely
            that he will commit another crime if he is not imprisoned;
            or

            (3) such a sentence is essential to vindicate the authority
            of the court.

42 Pa.C.S. § 9771(c)(1)-(3).        Culp argues that none of the factors

articulated above were present in the instant case.       Thus, the lower court

erred in imposing a sentence of total confinement. We disagree with Culp’s

assessment.

       Initially, we note that there was substantial evidence demonstrating

Culp’s likelihood of committing another crime. See 42 Pa.C.S. § 9117(c)2).

Specifically, the record reflects Culp’s history of violent and unpredictable

behavior while under the influence of drugs and alcohol, including numerous

DUI charges and one altercation in which he was shot.          Culp has failed to

address his severe addiction issues.       Instead, he continues to reoffend

despite several probationary periods.   Therefore, it was reasonable for the

lower court to impose the sentence of total confinement.

       Moreover, there was ample evidence presented demonstrating why

such a sentence was essential to vindicate the authority of the court. See

42 Pa.C.S. § 9117(c)(3). Culp continuously violated the terms of his most

recent period of probation by abusing drugs and alcohol. He also incurred

many probation violations during his various periods of supervision over the

last   decade.   Culp’s   conduct   exhibits   a   flagrant   disregard   for   the

rehabilitative purpose of the probation program and a lack of respect for the




                                     -4-
J-S22027-15



authority of the courts. Accordingly, we find it reasonable for the trial court

to conclude such a sentence was essential to vindicate its authority.

      As this Court has previously stated, “The likelihood of re-offense and

the need for incarceration to vindicate the trial court’s authority are matters

that require the consideration of many factors, and two judges considering

the same record may or may not arrive at the same conclusion. Thus, the

need to afford discretion to sentencing courts applying § 9771(c) is plainly

evident.”    Commonwealth v. Schutzues, 54 A.3d 86, 95 (Pa. Super.

2012).      Based on the aforementioned facts, we discern no abuse of

discretion on behalf of the trial court in its decision to sentence to Culp to 29

to 58 months’ incarceration.

      Judgment of sentence affirmed.

      PANELLA, J., Joins the majority.

      STRASSBURGER, J., files a Concurring Memorandum.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/2/2015




                                      -5-